 
 
IV 
108th CONGRESS
2d Session
H. RES. 709 
IN THE HOUSE OF REPRESENTATIVES 
 
July 7, 2004 
Mr. Goode (for himself, Mr. Bartlett of Maryland, Mrs. Jo Ann Davis of Virginia, Mr. Goodlatte, Mr. Hall, Mr. Jones of North Carolina, and Mr. Feeney) submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Revising the concurrent resolution on the budget for fiscal year 2005 as it applies in the House of Representatives. 
 
 
That the conference report on Senate Concurrent Resolution 95, and the accompanying joint explanatory statement, as made applicable to the House by section 2 of House Resolution 649, shall have force and effect in the House as though such conference report and accompanying statement included the following modifications: 
(1)In paragraph (15) of section 103 (relating to Veterans Benefits and Services (700)), the amount of new budget authority shall be increased by $2,500,000,000 and the amount of outlays shall be increased by $2,500,000,000.  
(2)In paragraph (2) of section 103 (relating to International Affairs (150)), the amount of new budget authority shall be reduced by $2,500,000,000 and the amount of outlays shall be reduced by $2,500,000,000. 
 
